DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on September 1, 2022.
This Office action is made NON-FINAL.

Information Disclosure Statement
	The IDS filed on August 25, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al. (US 2017/0077501) in view of Choi et al. (US 2018/0076442)
 	For claims 1 and 9:  Nishiura teaches a lithium secondary battery and its method of manufacturing, comprising a step of manufacturing the lithium secondary battery by embedding an electrode stack together with an electrolyte in a battery case ([0097-0099]), aging the lithium secondary battery at a predetermined temperature ([0103-0104]) including a room temperature of 25º C ([0129]), and charging the battery. (Id.)
 	Nishiura does not explicitly teach subjecting the battery to a hot press.  However, Choi in the same field of endeavor discloses subjecting a battery to compression under a heating condition, which teaches or at least suggests a hot press. [Choi in [0031-0035])  The skilled artisan would find obvious to modify Nishiura by subjecting the battery to a hot press with pressure and heat.  The motivation for such a modification is to compress a stack structure into a unit cell in which the negative electrode, the positive electrode and the separator are bound together. ([0035])  It is asserted that a stack surface of the electrode stack is laminated by the hot press step.
	For claims 6-7:  The electrode stack is a lamination-stack type. (Nishiura in [0071], [0078])
 	 For claim 8:  As already discussed, in Nishiura the step of aging of the lithium secondary battery is performed at room temperature and for 24 hours (Nishiura in [0129]), which teaches or at least suggests 20 to 30º C for 12 to 80 hours.
 	For claims 12-13:  Nishiura further discloses portable devices which use the battery. (Nishiura in [0003])  Nishiura does not explicitly disclose the battery in a battery pack.  However, Choi discloses battery packs as a power source for portable devices. (Choi in [0003])  The skilled artisan would find obvious to modify the battery of Nishiura into a battery pack.  The motivation for such a modification is to have a shape that efficiently uses internal space and has high capacity. (Id.)  
 	For claim 14:  Nishiura does not explicitly teach the electrode stack to include a plurality of basic unit electrode assemblies or the stack surface being an interface between adjacent basic unit electrode assemblies.  However, Choi discloses basic unit electrode assemblies 100a (Choi in [0012], [0059]) and a stack surface being an interface between adjacent basic unit electrode assemblies, which forms electrode stack assembly 100b. (Fig. 3, [0059-0060])  The skilled artisan would find obvious to modify Nishiura with a plurality of basic unit electrode assemblies where the stack surface is an interface between adjacent basic unit electrode assemblies.  The motivation for such a modification is to form a battery pack with have a shape that efficiently uses internal space and has high capacity (Choi in [0003]) and without excessive deformation of the unit cells. ([0022])

 	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al. (US 2017/0077501) in view of Choi et al. (US 2018/0076442), and further in view of Mizuno et al. (US 2019/0140239)
	The teachings of Nishiura and Choi are discussed above.
For claims 4 and 10:  Nishiura does not explicitly teach a thickness variation of the lithium secondary battery of 3 µm or less.  However, Mizuno in the same field of endeavor teaches a thickness variation of a lithium secondary battery as 1.0 μm or less (Mizuno in [0018], [0003]), which is within the claimed range.  The skilled artisan would find obvious to modify Nishiura so that a thickness variation of the lithium secondary battery is 3 µm or less.  The motivation for such a modification is to ensure the function of the porous layer and circumvent depressions and convex streaks in the separator roll. ([0015-0016])
 	
 	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al. (US 2017/0077501) in view of Choi et al. (US 2018/0076442), and further in view of Mizuno et al. (US 2018/0366709)
 	The teachings of Nishiura and Choi are discussed above. 	
 	For claims 5 and 11:  Nishiura does not explicitly teach an adhesion force variation of the stack surface of the electrode stack of 5 gf/25 mm or less.  However, Mizuno in the same field of endeavor teaches a laminated electrode group of a lithium-ion secondary battery with a variation in uniform adhesion of 1 MPa or less (Mizuno in [0029]), where this variation is to the adhesion of a separator to an electrode, which teaches or at least suggests variation in adhesion of a battery stack.  The skilled artisan would find obvious to optimize the adhesion force variation of the electrode stack in Nishiura.  The motivation for such a modification is to maintain high permeability. ([0059])

	Claims 1-3, 6-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2011/0294007) in view of Nishiura et al. (US 2017/0077501)
	For claims 1, 9:  Hosaka teaches a lithium secondary battery and its method of manufacturing, comprising a step of manufacturing the lithium secondary battery 21 by embedding an electrode stack 21 together with an electrolyte 17 (also 32) in a battery case 29 (Hosaka in Fig. 1, [0025], [0027], [0064]), and a hot press step of applying pressure and heat to the lithium secondary battery ([0029], [0083]), and wherein a stack surface 31 of the electrode stack is laminated by the hot press step. ([0045], [0083])  The method further includes a step of charging the battery. ([0097] et seq.)
 	Hosaka does not explicitly teach a step of aging the lithium secondary battery at room temperature.  However, Nishiura teaches aging of a lithium secondary battery at room temperature . (Nishiura in [0103-0104], [0129])  The skilled artisan would find obvious to modify Hosaka by aging the lithium battery at room temperature.  The motivation for such a modification is improvement of the cycle life. ([0103])   
	For claims 2-3:  The hot press step includes applying pressure at a pressure of 0.1 to 0.5 Mpa (converting to 5.1 kgf/cm2), which overlaps with 3 kgf/cm2 to 10 kgf/cm2. (Hosaka in [0076])  Hosaka does not explicitly teach the claimed temperature and time of the hot press step but does disclose non-limiting press conditions including temperature ([0062].  Furthermore, it is asserted that optimization of temperature and time duration of the hot press step is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that these quantities are critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)). 
For claims 6-7:  The electrode stack is a lamination-stack type. (Hosaka in [0026-0028]) 
	For claim 8:  As already discussed, in Nishiura the step of aging of the lithium secondary battery is performed at room temperature and for 24 hours (Nishiura in [0129]), which teaches or at least suggests 20 to 30º C for 12 to 80 hours.
 	For claims 12-13:  Hosaka discloses a plurality of the lithium secondary batteries in the same pack or package (Hosaka in [0081], [0086]), which teaches or at least suggests a battery pack comprising at least one lithium secondary battery, as well as a device such as a vehicle which uses the battery pack. (Id.)
 	For claim 14:  The electrode stack includes a plurality of basic unit electrode assemblies (Hosaka in [0086]), and the stack surface is an interface between adjacent basic unit electrode assemblies. ([0029])

	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2011/0294007) in view of Nishiura et al. (US 2017/0077501), and further in view of Mizuno et al. (US 2019/0140239)
	The teachings of Hosaka and Nishiura are discussed above.
For claims 4 and 10:  Hosaka does not explicitly teach a thickness variation of the lithium secondary battery of 3 µm or less.  However, Mizuno in the same field of endeavor teaches a thickness variation of a lithium secondary battery as 1.0 μm or less (Mizuno in [0018], [0003]), which is within the claimed range.  The skilled artisan would find obvious to modify Hosaka so that a thickness variation of the lithium secondary battery is 3 µm or less.  The motivation for such a modification is to ensure the function of the porous layer and circumvent depressions and convex streaks in the separator roll. ([0015-0016])

	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2011/0294007) in view of Nishiura et al. (US 2017/0077501), and further in view of Mizuno et al. (US 2018/0366709)
The teachings of Hosaka and Nishiura are discussed above.
 	For claims 5 and 11:  Hosaka does not explicitly teach an adhesion force variation of the stack surface of the electrode stack of 5 gf/25 mm or less.  However, Mizuno in the same field of endeavor teaches a laminated electrode group of a lithium-ion secondary battery with a variation in uniform adhesion of 1 MPa or less (Mizuno in [0029]), where this variation is to the adhesion of a separator to an electrode, which teaches or at least suggests variation in adhesion of a battery stack.  The skilled artisan would find obvious to optimize the adhesion force variation of the electrode stack in Hosaka.  The motivation for such a modification is to maintain high permeability. ([0059])


 Response to Arguments
Applicant’s arguments filed on September 1, 2022 have been fully considered and are persuasive.  The ground of rejections based on Song and based on Jin have been withdrawn.   	A new ground of rejection newly citing Nishiura and Choi is set forth in the present Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722